In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated September 19, 2008, which, upon a fact-finding order of the same court dated June 3, 2008, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the first degree, burglary in the third degree, menacing in the second degree, criminal possession of a weapon in the fourth degree, and unlawful possession of weapons by a person under 16, adjudged him to be a juvenile delinquent, and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months. The appeal brings up for review the fact-finding order dated June 3, 2008.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence adduced at the fact-finding hearing in the light most favorable to the presentment agency, we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the first degree, burglary in the third degree, menacing in the second degree, criminal possession of a weapon in the fourth degree, and unlawful possession of weapons by a person under 16 (see Family Ct Act § 342.2 [2]; People v Calabria, 3 NY3d 80, *89481-82 [2004]; People v Contes, 60 NY2d 620, 621 [1983]). Moreover, upon our independent review of the record, we are satisfied that the fact-finding determination was not against the weight of the evidence (see Matter of Thomas S., 26 AD3d 389 [2006]; Matter of Kashawn B., 4 AD3d 469 [2004]; cf. People v Romero, 7 NY3d 633 [2006]). Dillon, J.P., Eng, Belen and Hall, JJ., concur.